Title: To George Washington from George Measam, 3 January 1779
From: Measam, George
To: Washington, George


  
    Sir,
    Springfield [N.J.] Janry 3d 1779.
  
Your Excellency’s Letter of the 14th Ulto I had the Honor to receive, but not ’till the 31st.
I now inclose a Return of the Cloathing on hand, by which your Excellency will see the particular number of overalls in store, including some that are on the road from Boston of which I have an Invoice.
I really am deficient in Comprehension whether your Excellency means I shall keep a proportion of the Shirts, Shoes, and hats, in this Store to answer any order you may give for the Troops on this side the north River, or send a proportion to Fish Kill for that purpose, agreeable to the tenor of your former Letter. But as the Troops on this side the north river are at present nearer Fish Kill than this place, & anxious to do what the service most requires and your Excellency wishes to have done, I think to send on all the Shirts, Shoes, Watch Coats, Mittens, Hats and Hose now in Store, part to Fish Kill; and part to the other side the North River Consigned to your Excellency’s order as heretofore: And so soon as this is done, I purpose going to Boston to hasten on as many overalls, hose, Shirts, and Shoes to this Store as I can get, to be ready for any order your Excellency may give, my Assistant here (a Mr Sheldon of Connecticut) will answer every purpose with the Instructions I shall give him, untill I can return; having not yet been there, I want much to go, to have better knowledge of my business, and to know what quantity of these articles can be provided by the several Agents and persons imployed by the Board of War, and to regulate better, the manner of sending on the Cloathing; for they come on by one, two, and three teams at a time, and some of them more than a fortnight on the road, and the Conductor in this case keeps not with the Teams.
  I should be glad to know (if it pleased your Excellency) what number of overalls will be wanting, that I may if possible get them provided a new, for those that are now in the store are made in uniformity to  
    
    
    
    the Coats, and if they are taken a way, perhaps the same Colours cannot be procured; presuming your Excellency means woolen overalls I purpose hastening on to this Store as many as can be made untill further orders from your Excellency.
Mister Fletcher writes me, that, the Blankets your Excellency advised me were arrived at Boston from France, the Board of Ware there made use of ten Bales of them, the other four I have Issued to the Troops at Hartford: about ten or eleven Hhds of french Cloathing Still to come on from Boston, all that have come to my hand I sent off, the last of them under Conduct of David Allen set off the other day for Middle Brook; about ten days before that, I sent to the Store at Fish Kill, upwards of two thousand pr shoes with orders to my Assistants there to advise your Excellency of it so soon as they should arrive. Permit me, heartily to wish your Excellency a happy and Glorious new year. I have the Honor to be Sir, Your Excellency’s Most Obedient and most humble Servt

  Geo. Measam

